IN THE SUPREME COURT OF THE STATE OF DELAWARE

       DAVID G. HAMILTON,                     §
                                              §   No. 172, 2020
             Defendant Below,                 §
             Appellant,                       §
                                              §
             v.                               §   Court Below–Superior Court
                                              §   of the State of Delaware
       STATE OF DELAWARE,                     §
                                              §   Cr. ID No. 0606004087 (K)
              Plaintiff Below,                §
              Appellee.                       §


                          Submitted: August 11, 2020
                          Decided:   August 19, 2020


                                  ORDER

      It appears to the Court that, on July 22, 2020, the Chief Deputy Clerk issued

a notice, sent by certified mail, to the appellant, David Hamilton, to show cause why

his appeal should not be dismissed for his failure to file his opening brief and

appendix. Hamilton received the notice to show cause, as evidenced by the return

receipt that was filed with the Court on July 30, 2020. A timely response to the

notice to show cause was due on or before August 10, 2020. Hamilton has not

responded to the notice to show cause nor has he filed an opening brief. Dismissal

of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                      2